DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 09 February 2021.
Claims 1, 6 and 8 have been amended. 
Claims 5 and10-13 were canceled.
Claims 14 and 15 are newly added. 
Claims 1-4, 6-9 and 14-15 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waller et al., US Patent Application Publication 2001/0047293 A1 (“Waller”) in view of KIRBY et al., US Patent Application Publication 2017/0124628 A1 (“Kirby”). 

As per Claim 1, 3, 4, 6, and 8 regarding “a server (system) comprising:  hardware including a processor” Waller in at least paragraph 30 discloses a server including a processor with memory and an inventory optimizer database. 
Regarding “a SKU number calculator which calculates a recommended number of SKUs based on the number of SKUs recommended in the past” Waller in at least paragraph 30 discloses an inventory optimizer process, which optimizes inventory at a store based on previous sales and historical demand (Waller, paragraph 31).
Regarding “determining the number of SKUs for a store not having the number of SKUs recommended in the past, determining the recommended SKU number based on the number of SKUs for a store similar in scale or location”.  Waller disclose in the ABSTRACT optimizing inventory and inventory investment based upon inventory holding 
Therefore, it would have been obvious, at the time of the invention to modify Waller’s inventory optimization to include store characteristics with the motivation to improve the inventory control system (Waller, paragraph 13).

As per Claim 3, which depends from Claim 1 regarding “changing by a predetermined number the recommended number of SKUs independently of a difference between the recommended number of SKUs and the adopted number of SKUs” Waller does not specifically disclose “adjusting the recommended SKUs by a predetermined number” however; Waller in at least paragraph 75 disclose an optimization process 40 for optimizing inventory.  It would have been obvious, at time of the invention to one of ordinary skill to modify Waller’s optimization process 40 to include “adjusting recommended SKUs by a predetermined number” in order to preemptively adjust inventory levels based on projected demands. (Waller, paragraphs 6 and 7).

As per Claim 4, which depends from Claim 1 regarding “wherein the recommended SKU number calculation unit calculates the recommended number of SKUs so as to change in accordance with a predetermined degree of increase or decrease” Waller in at least paragraphs 32-34 discloses evaluating sales variability to determine the recommended number of SKUs at each retail location.

As per Claim 14, which depends from Claim 1 regarding “recommended SKU number is based on floor area”.  Waller in at least paragraphs 8 and 12 discloses determining the quantities of product to carry based on shelf (facings) and Kirby in at least paragraph 29 discloses recommending products based on store characteristics (i.e. store size, location and other characteristics).  Kirby in at least paragraph 74 further discloses “considering a store’s space for product placement” when in a constrained mode.
Therefore, it would have been obvious, at the time of the invention to modify Waller’s inventory optimization to include store characteristics with the motivation to improve the inventory control system (Waller, paragraph 13).

As per Claim 15 which depends from Claim 1 regarding “wherein recommended SKU number calculation based on store location” Waller does not disclose this limitation however Kirby in at least paragraph 29 discloses recommending products based on store characteristics (i.e. store size, location and other characteristics).  Therefore, it would have been obvious to modify Kirby’s “store characteristics” to include the stores location.
Therefore, it would have been obvious, at the time of the invention to modify Waller’s inventory optimization to include store characteristics with the motivation to improve the inventory control system (Waller, paragraph 13).

Claims 2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waller et al., US Patent Application Publication 2001/0047293 A1 (“Waller”) in view of KIRBY et al., US Patent Application Publication 2017/0124628 A1 (“Kirby”).  as applied .

As per Claims 2, 7 and 9, which depends respectively from Claim 1, 6 or 8 regarding “wherein the recommended number of SKUs sent to the store and sent back from the store is continuously updated by the SKU number calculation unit” Waller and Kirby do not specifically disclose “SKUs sent back” however Chapin in at least paragraphs 21 and 90 discloses a retailer shipping excess inventory to another outlet.  Chapin in at least paragraphs 96-100 discloses determining an overstock condition exists and then shipping the overstock inventory to another node (outlet).  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the teaching of Waller’s and Kirby’s system and method for optimizing inventory with the equally well-known methods of Chapin’s determination of an overstock condition and the transfer of overstock SKUs from one retail location to another retail location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687